DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 May 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman 4,635,913 in view of Williams 6,102,073. As to claims 1 and 2, Rothman discloses an apparatus comprising a first layer 52 comprising a plurality of inlets 54 and a surface feature 56, a second layer 26 wherein the surface feature opposes the second layer, and an outlet 36; see Figs. 1 and 4. However, Rothman does not disclose placing his supporting spacer features 56 in a pattern to define a suction path from each inlet of the plurality of inlets to the outlet. Williams discloses a fluid collecting apparatus similar to Rothman wherein the supporting spacer features 30 are positioned in a pattern to define a suction path to an outlet; see Fig. 1. It would have been obvious to one of ordinary skill in the art to place the spacer support features 56 in Rothman in a pattern as taught by Williams since this involves combining prior art elements to yield predictable results. 
As to claim 4, Rothman discloses a perimeter 40 with a plurality of inlets 36 and openings 54 in the top layer 52 which meet the instant claim limitations. 

As to claims 6 and 9, Rothman discloses spacers 56 on only his top layer, however, it would have been obvious to one of ordinary skill in the art to have protuberances on both top and bottom layers that meet each other in Rothman since a shifting of the location of parts is within the level of ordinary skill in the art. As to claim 9, the term “pressing” is a process limitation that does not add any patentably distinguish structural feature to the final product.
As to claim 8, in Rothman the first layer 52 is sealed to the second layer 26 to form a pattern of suction paths 58.
As to claim 11, Williams discloses placing a perforated cover layer 34 over his top layer to prevent slippage (see col. 3, lines 19-23), such a perforated layer will inherently distribute fluid to more than one inlet. It would have been obvious to one of ordinary skill in the art to apply a cover layer over the top layer in Rothman in view of Williams to prevent slippage.
As to claim 12, Rothman discloses perforations 54. 
As to claim 13, it is clear from Figs. 1 and 4 of Rothman that the perforation area is greater than the area of the three outlets. 
As to claim 15, Rothman discloses this feature at col. 3, lines 63-67.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman 4,635,913 in view of Williams 6,102,073 as applied to claims 1, 2, 4-6, 9, 11-13 and 15 above, and further in view of McCarver 5,349,965. The combined prior art of Rothman and Williams discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose the use of a surfactant. McCarver discloses using a surfactant on a layer in a fluid evacuation assembly in order to increase the penetration rate of liquid through the assembly; see col. 5, lines 3-7. Therefore, it would have been obvious to one of ordinary skill in the art to coat any of the layers in the assembly of Rothman with a surfactant in view of the teachings in McCarver in order to increase the penetration rate of liquid through the assembly.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman 4,635,913 in view of Williams 6,102,073 as applied to claims 1, 2, 4-6, 9, 11-13 and 15 above, and further in view of Bowen 5,827,246. The combined prior art of Rothman and Williams discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose a tube with perforations coupled to the outlet. Bowen discloses a fluid collection assembly wherein a tube with perforations coupled to the outlet is used to collect the fluid; see Fig. 9. It would have been obvious to one of ordinary skill in the art to place a tube with perforations coupled to the outlet in the product of the combined prior art of Rothman and Williams in view of the teachings in Bowen since involves combining prior art elements according to known methods to yield predicatable results. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman 4,635,913 in view of Williams 6,102,073 as applied to claims 1, 2, 4-6, 9, 11-13 and 15 above, and further in view of Burea 2014/0230185. The combined prior art of Rothman and Williams discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose dissolvable barriers disposed over the inlets.
As to claim 16, Burea discloses the use of dissolvable barriers disposed over the inlets in a fluid collector; see [0034]. It would have been obvious to one of ordinary skill in the art to use dissolvable barriers disposed over the inlets in Rothman in view of Burea to eliminate the noisy stage at the beginning of surgical operations. 
As to claim 17, Barea’s barriers are assumed to be gas-impervious in view of the disclosure of the barriers preventing air from being absorbed; see [0034]. 
As to claim 18, Burea’s barriers are disclosed as water-soluble, i.e. dissolvable when contacted by liquid, in [0034].
As to claim 19, having each of the openings blocked as disclosed in Burea is considered to meet the claimed features. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783